The opinion of the Court was delivered by
Sergeant, J.
— The provision in the 4th section of the Act of 22d of March 1817, that when any corporation shall be sued and shall appeal or take a writ of error, the bail shall be absolute for the payment of debt, interest and costs, on affirmance of the judgment, has in practice been considered as extending to all appeals by corporations of every description, and there is nothing in the Act by which appeals from awards of arbitrators can be excepted. Indeed the 5th section seems to imply that all suits in which corporations are parties are on the same footing, whether before a magistrate or in court.
We see no ground for holding that this provision of the Act of 22d of March 1817, is repealed by the new arbitration Act, passed the 16th of June 1836. There is no repealing clause in the latter Act, nor can it be construed a constructive repeal, since there is no provision in it on the subject of appeals by corporations, and therefore there is no enactment contrary to the prior law, but both may well subsist together.
Rule absolute.